Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 9/7/2022, wherein claims 1-5 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “the unique structure of the user's hand” should be changed to “a unique structure of the user's hand” to avoid lack of antecedent basis.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolembach (U.S. Patent No. 5406649).

Regarding claim 1, Bolembach teaches a moldable mitt assembly (10) (capable of being molded due to being formed of thin flexible plastic material, col. 1, lines 29-32, col. 2, lines 4-11) which can be molded around a person's hand for a custom fit (capable of being molded around a person's hand for a custom fit due to being formed of thin flexible plastic material, col. 1, lines 29-32, col. 2, lines 4-11), said assembly comprising: a mitt (12,14,16) being wearable on a user's hand (fig. 1), said mitt being comprised of a moldable material (thin flexible waterproof plastic material, col. 2, lines 4-11) thereby facilitating said mitt to be shaped into a glove when said mitt is worn on the user's hand (capable of being shaped into a glove when said mitt is worn on the user's hand due to being formed of thin flexible plastic material) wherein said glove is configured to be molded to a shape of the user's hand thereby facilitating said glove to accommodate the unique structure of the user's hand ( capable of being molded to the shape of the user's hand thereby facilitating said glove to accommodate the unique structure of the user's hand due to being formed of thin flexible plastic material).
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.
Regarding claim 2, Bolembach teaches said mitt is comprised of a fluid impermeable material  (col. 1, lines 29-32, col. 2, lines 4-11)  wherein said mitt is configured to inhibit bacteria from contacting the user's hand when the user wears said mitt (waterproof plastic material of the mitt would provide a barrier between the hand and the outside environment thereby inhibit bacteria from contacting the user's hand when the user wears said mitt).
	Regarding claim 3, Bolembach teaches said mitt has a first end (bottom of 16), a second end (top end of 32) and an outer wall extending therebetween (outer wall of 14 extending from bottom of 16 to at least the top of 32), said first end being open (col. 2, lines 1-11, fig. 1) wherein said first end is configured to receive the user's hand (fig. 1), said outer wall curving outwardly between said first end and said second end such that said mitt defines a bulbous shape (fig. 1).
	
Regarding claim 4, Bolembach teaches the assembly according to claim 3, further comprising a band (36) being coupled to said mitt (col. 2, lines 18-24), said band extending around said first end of said mitt (figs. 1,2, col. 2, lines 18-24), said band being comprised of a resiliently stretchable material (rubber, col. 2, lines 18-24) wherein said band is configured to enclose said first end around a wrist of the user when said mitt is worn on the user's hand (fig. 1).
Regarding claim 5, Bolembach teaches a moldable mitt assembly (10) (capable of being molded due to being formed of thin flexible plastic material, col. 1, lines 29-32, col. 2, lines 4-11) which can be molded around a person's hand for a custom fit (capable of being molded around a person's hand for a custom fit due to being formed of thin flexible plastic material, col. 1, lines 29-32, col. 2, lines 4-11), said assembly comprising: a mitt (12,14,16) being wearable on a user's hand (fig. 1), said mitt being comprised of a moldable material (thin flexible waterproof plastic material, col. 2, lines 4-11) thereby facilitating said mitt to be shaped into a glove when said mitt is worn on the user's hand (capable of being shaped into a glove when said mitt is worn on the user's hand due to being formed of thin flexible plastic material) wherein said glove is configured to be molded to a shape of the user's hand thereby facilitating said glove to accommodate the unique structure of the user's hand ( capable of being molded to a shape of the user's hand thereby facilitating said glove to accommodate the unique structure of the user's hand due to being formed of thin flexible plastic material), said mitt is comprised of a fluid impermeable material  (col. 1, lines 29-32, col. 2, lines 4-11)  wherein said mitt is configured to inhibit bacteria from contacting the user's hand when the user wears said mitt (waterproof plastic material of the mitt would provide a barrier between the hand and the outside environment thereby inhibit bacteria from contacting the user's hand when the user wears said mitt),said mitt has a first end (bottom of 16), a second end (top end of 32) and an outer wall extending therebetween (outer wall of 14 extending from bottom of 16 to at least the top of 32), said first end being open (col. 2, lines 1-11, fig. 1) wherein said first end is configured to receive the user's hand (fig. 1), said outer wall curving outwardly between said first end and said second end such that said mitt defines a bulbous shape (fig. 1); and a band (36) being coupled to said mitt (col. 2, lines 18-24), said band extending around said first end of said mitt (figs. 1,2, col. 2, lines 18-24), said band being comprised of a resiliently stretchable material (rubber, col. 2, lines 18-24) wherein said band is configured to enclose said first end around a wrist of the user when said mitt is worn on the user's hand (fig. 1).
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that Bolembach does not address the concept of molding to the shape of the user’s hand and that while flexible plastic may be folded or manipulated around the shape of the user’s hand or fingers, this is not the same as molding to conform to the shape, and the core concept of the invention relates to the qualities of the material and not just intended function, the examiner contends that Bolembach teaches applicant’s claim limitations in as much as is claimed by the applicant. The claim language related to the mitt being moldable around a user’s hand (italicized in the rejection above) is reciting intended use/function. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” . This rational is applicable to both anticipation and obviousness rejections. (MPEP 2114 I and II).The mitt of Bolembach is formed of thin flexible plastic material (col. 1, lines 29-32, col. 2, lines 4-11) and therefore can be molded around a user’s hand in as much as is claimed by the applicant. The applicant has not provided that the mitt be formed of a particular material and/or provided particular requirements of the molding process that preclude this interpretation by the examiner. 
Regarding applicant’s argument that in re Joseph Guiffrida supports that capability doesn’t equal teaching and there is not sufficient inherent disclosure in the cited references as required by the courts, the examiner contends that the facts of in re Joseph Guiffrida are not the same as the facts of the instant case. The term “portable” is not at issue in this case. Additionally, in the Guiffrida case, the prior art (Shields) didn’t provide support for a large apparatus being portable while in this case, Bolembach specifically teaches that the mitt is formed of  thin flexible plastic material which supports the mitt being moldable around a hand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732   

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732